DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
(a)	Claim 13 is amended to overcome the 35 U.S. C. 101 issue of computer reader medium as below:
Claim 13, line 1, after letter “A” insert --- non-transitory ---.

(b)	Claims 1, 2, 5, 6, 8, 10, 11, 12 and 14 are amended to overcome the antecedent basis problems, as below:
Claim 1, line 7, change the phrase “the model” to --- the numerical model ---.
 	Claim 1, line 8, change the phrase “the forces” to --- forces ---.
Claim 1, line 13, change the phrase “the deviations” to --- deviations ---.
Claim 1, lines 13-14, change the phrase “the direction of the gravitational force are minimal” to --- a direction of gravitational force is minimal ---.
Claim 1, line 16, change the phrase “the course” to --- a course ---.
Claim 2, line 1, change the phrase “the model” to --- numerical model ---.
Claim 5, line 1, change the phrase “the distance” to --- a distance ---.
Claim 5, line 3, change the phrase “the same” to --- equal ---.
Claim 6, line 3, change the phrase “the longitudinal” to --- a longitudinal ---.
Claim 8, line 2, change the phrase “the vicinity” to --- a vicinity ---.
Claim 10, line 2, change the phrase “the sum” to --- a sum ---.
Claim 11, line 2, change the phrase “the height” to --- a height ---.
Claim 11, line 2, change the phrase “the seating position” to --- a seating position ---.
Claim 11, line 3, change the phrase “the seating posture” to --- a seating posture ---.
Claim 11, line 3, change the phrase “the status” to --- a status ---.
Claim 12, line 2, change the phrase “the system” to --- a system ---.
Claim 14, line 9, change the phrase “the model” to --- the numerical model ---.
Claim 14, line 12, change the phrase “the model” to --- the numerical model ---.
Claim 14, line 16, change the phrase “the deviations” to --- deviations ---.
Claim 14, lines 17-18, change the phrase “the direction of the gravitational force are minimal” to --- a direction of gravitational force is minimal ---.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of a seat belt and method for determining information with respect to an occupant and/or a seat belt of a motor vehicle, wherein the seat belt includes a plurality of sensors, comprising the following steps: generating a numerical model of the seat belt and of the sensors in an initial state, wherein in the model the positions and orientations of the sensors and the directions of the forces determined by each of the sensors are represented; and
generating a final state of the model by varying positions and/or orientations of portions of the modeled seat belt, which are in a fixed geometrical relationship with the represented positions and/or orientations of at least some of the sensors, proceeding from the initial state, until in a coordinate system corresponding to a vehicle coordinate system the deviations of the directions of the forces determined by the sensors from the
direction of the gravitational force is minimal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Breed et al disclose the system to determine whether an occupying item is belted based on dynamic forces measured by a weight sensor associated with the seat, with an optional compensation for effects caused by the seatbelt, road roughness, etc. 22. to determine whether an occupying item in the seat is alive or inanimate based on dynamic forces measured by a weight sensor associated with the seat, with an optional compensation for effects caused by the seatbelt, road roughness, etc., to determine the location of the occupying item on a seat based on dynamic forces measured by a weight sensor associated with the seat, with an optional compensation for effects caused by the seatbelt, road roughness, etc.	[US 6,784,379]
Takemura discloses the seat belt retractor includes a rotation angle interface (I/F) section for transmitting the detection signal, generated by the above-mentioned take-up position detection section to the control device. The rotation angle interface section is connected to the above-mentioned rotation angle interface section within the block and transmits the detection signal from the take-up position detection section to the rotation angle interface section.	[US 2008/0319617]
Thomas et al discloses the seat belt module to determine proper routing of seat belts and/or thresholds for determining whether seat belts are routed correctly.  Determining and/or adjusting thresholds based on the detected weights, optionally detected seat positions, and then determining whether the seat belts are worn properly.  The outputs of routing detection sensors and/or seat belt sensor circuits may be compared to thresholds to determine whether seat belts are properly worn.  The determined mass and vibration patterns and/or harmonics may be compared to predetermined and stored mass and vibration patterns and/or harmonics to determine the current state of the seat belt. This information may also be used in combination with the force, moment, angle measurements from the routing detection sensors to determine the current state of the seat belt.	[US 2019/0193676]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
06/14/2022